Case: 2:20-cv-00025-WOB-CJS Doc #: 41 Filed: 01/25/21 Page: 1 of 2 - Page ID#: 365




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION
                                COVINGTON

  NICHOLAS SANDMANN, by and                   CASE NO. 2:20-cv-00025-WOB-CJS
  through his parents and natural
  guardians, TED SANDMANN and                 JUDGE BERTELSMAN
  JULIE SANDMANN,
                                              MAGISTRATE JUDGE SMITH
               Plaintiff,
  v.                                          MOTION TO REMOVE L. LIN
                                              WOOD AS ATTORNEY OF RECORD
  ABC NEWS, INC., et al.,                     FOR PLAINTIFF NICHOLAS
                                              SANDMANN
               Defendants.



       Comes now Nicholas Sandmann, Plaintiff, and moves the Court to remove attorney

 L. Lin Wood as Plaintiff’s attorney of record in the above-captioned matter. Pursuant to

 Local Rule 7.1(a), the reasons supporting this motion are set forth in the attached

 memorandum. A proposed order is also attached.

       Respectfully submitted this 25th day of January 2021.


                                             /s/Todd V. McMurtry______
                                             Todd V. McMurtry (KBA No. 82101)
                                             HEMMER DEFRANK WESSELS, PLLC
                                             250 Grandview Drive, Suite 500
                                             Fort Mitchell, Kentucky 41017
                                             Phone: (859) 344-1188
                                             tmcmurtry@hemmerlaw.com

                                             Trial Attorney for Plaintiff,
                                             Nicholas Sandmann
Case: 2:20-cv-00025-WOB-CJS Doc #: 41 Filed: 01/25/21 Page: 2 of 2 - Page ID#: 366




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                 COVINGTON

  NICHOLAS SANDMANN, by and                    CASE NO. 2:20-cv-00025-WOB-CJS
  through his parents and natural
  guardians, TED SANDMANN and                  JUDGE BERTELSMAN
  JULIE SANDMANN,
                                               MAGISTRATE JUDGE SMITH
               Plaintiff,
  v.                                           MEMORANDUM IN SUPPORT OF
                                               MOTION TO REMOVE L. LIN
  ABC NEWS, INC., et al.,                      WOOD AS ATTORNEY OF RECORD
                                               FOR PLAINTIFF NICHOLAS
               Defendants.                     SANDMANN


       Attorney L. Lin Wood is admitted to practice pro hac vice in this action. (Doc. 13).

 Mr. Sandmann has decided to terminate his lawyer-client relationship with Mr. Wood.

 (See Affidavit of Nicholas Sandmann, attached as Exhibit A). For that reason, Plaintiff

 no longer wishes to be represented by Mr. Wood in this litigation. (Id.).

       Attorney Todd V. McMurtry verifies that he will continue to represent Plaintiff in

 this litigation, that there is no trial or hearing on any motion for judgment or dismissal

 scheduled within the next twenty-one (21) days, and that Plaintiff consents to the removal

 of Mr. Wood as attorney of record, as evidenced by Exhibit A, attached.

       Respectfully submitted this 25th day of January 2021.

                                              /s/Todd V. McMurtry______
                                              Todd V. McMurtry (KBA No. 82101)
                                              HEMMER DEFRANK WESSELS, PLLC
                                              250 Grandview Drive, Suite 500
                                              Fort Mitchell, Kentucky 41017
                                              Phone: (859) 344-1188
                                              tmcmurtry@hemmerlaw.com

                                              Trial Attorney for Plaintiff,
                                              Nicholas Sandmann
